ATTORNEY GRIEVANCE COMMISSION                                 IN THE
OF MARYLAND                                                   COURT OF APPEALS
                                                              OF MARYLAND
       Petitioner,
                                                              Misc. Docket AG
V.                                                            No. 30
                                                              September Term, 2015
KRISTAN PETERS-HAMLIN

       Respondent.
                                              ORDER

       This matter having come before the Court upon the filing of a Petition for Disciplinary or

Remedial Action and request for interim suspension pursuant to Maryland Rule 16-773(d), with

attached true test copies of the Opinion and Order of the United States District Court, Southern

District of New York dated April 10,2013 and Opinion of the United States Court of Appeals for

the Second Circuit dated April 4, 2014 wherein Kristan Peters-Hamlin was suspended from the

practice of law in the United States District Court, Southern District of New York for seven (7)

years, nunc pro tunc to April 10, 2008; and it appearing that Kristan Peters-Hamlin is also a

member of the Bar of this Court; it is this 20th day of            August              , 2015,

       ORDERED by the Court of Appeals of Maryland that Respondent, Kristan Peters-

Hamlin, be, and she is hereby, indefinitely suspended, effective immediately, from the further

practice of law in the State of Maryland, pending further order of this Court, pursuant to

Maryland Rule 16-773(d); and it is further,

       ORDERED that the Clerk of this Court shall strike the name Kristan Peters-Hamlin from

the register of attorneys, and pursuant to Maryland Rule 16-760(e), shall certify that fact to the

Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.




                                                            /s/ Mary Ellen Barbera
                                                       Chief Judge